Citation Nr: 1711164	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-20 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for a bilateral shoulder disorder.

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive order, and to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1977 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in July 2016.  A copy of that hearing transcript has been associated with the file.

The DECISION below reopens the claim of service connection for a bilateral shoulder disorder.  The remaining aspects of the appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A final August 1999 AOJ rating decision denied service connection for bilateral shoulder disability on the basis of no showing of a chronic disability since service.

2.  Evidence added to the record since the August 1999 AOJ rating decision is new and material as it include lay testimony of chronic bilateral shoulder disability since service.

CONCLUSIONS OF LAW

1.  The August 1999 rating decision denying entitlement to service connection for a bilateral shoulder disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

2.  Since the August 1999 rating decision, new and material evidence has been received to reopen the claim for service connection for a bilateral shoulder disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish entitlement to service connection for a bilateral shoulder disorder.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. §§ 1110, 1131.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In this case, the Veteran originally filed a service connection claim for a bilateral shoulder disorder in March 1999.  His service treatment records reflected treatment for shoulder pain.  An April 1999 VA examination included the Veteran's report that his bilateral shoulder disorder was asymptomatic, and the examiner provided a diagnosis of bilateral shoulder bursitis with no symptomatology at present.  An August 1999 AOJ rating decision denied service connection for bilateral shoulder disability on the basis of no showing of a chronic disability since service.  By a letter dated September 3, 1999, the Veteran was notified of the denial and advised of his appellate rights.  He did not submit a notice of disagreement, or new and material evidence, within one year of notice of the denial.  That decision, therefore, is final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

Since that time, the evidence received consists of the testimony of the Veteran and his spouse regarding chronic bilateral shoulder pain in service.  The Veteran indicated receiving VA fee basis physical therapy for his shoulders.  The evidence is new as it was not previously associated with the Veteran's claim folder at the time of the 1999 denial.  The evidence is material because it relates to chronic bilateral shoulder problems since service with current treatment for bilateral shoulder disability.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Thus, the claim is reopened.


ORDER

The claim of service connection for bilateral shoulder disability is reopened.  To this extent only, the appeal is granted.


REMAND

At the July 2016 hearing, the Veteran testified that he has received therapy for his shoulder pain from VA rehabilitation services in Anniston, Alabama.  While the claims file contains some treatment records that include treatment for left shoulder pain, it does not contain any treatment records since February 2010.  On remand, VA treatment records since February 2010, including any records of therapy for shoulder pain, should be obtained and associated with the claims file. 

Additionally, the Veteran received treatment for shoulder pain in service, and filed a service connection claim upon discharge from service.  An April 1999 VA examination included the Veteran's report that his bilateral shoulder disorder was asymptomatic, and the examiner provided a diagnosis of bilateral shoulder bursitis with no symptomatology at present.  In light of the current testimony, the Board finds that examination and opinion is necessary to determine whether he manifests a bilateral shoulder disorder related to active service.

Finally, the Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  Service treatment records note depression and trouble sleeping.  During service, the Veteran indicated he experienced and sought treatment for depression and excessive worry.  See June 1978 Report of Medical History; June 1978 Service Treatment Records.  The Veteran also reported trouble sleeping during service.  See February 1987 and September 1998 Reports of Medical History.  June 1999 VA treatment records reflect that the Veteran was diagnosed with depression five months after his discharge from service.  VA treatment records further reflect that he continued to seek treatment for depression, and March 2008 VA treatment records reflect a diagnosis of a mood disorder due to his general medical conditions.  During a December 2008 VA examination, the examiner diagnosed the Veteran with chronic major depressive disorder, but did not offer an opinion concerning the etiology of the diagnosis.  Under these circumstances, the Board finds that a remand is needed to obtain a VA examination to determine whether any current diagnosed psychiatric disorders, to include depression, are etiologically related to his military service; or caused or aggravated by his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records since February 2010, including any therapy treatment records for the Veteran's shoulder pain, and associate them with the claims file.  Please note that the Veteran reports receiving VA fee basis physical therapy in Anniston, Alabama.

2.  Thereafter, schedule the Veteran for an appropriate VA examination regarding the claim for service connection for a bilateral shoulder disorder.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  

Following examination and review of the claims folder, the examiner should identify all current bilateral shoulder disorders.  For any current diagnosis, the examiner should opine as to whether it is at least as likely as not that the disorder had its onset in service or is causally or etiologically related to the Veteran's military service. 

In rendering his or her opinion, the examiner is requested to consider the following:
* the Veteran's treatment for shoulder pain in service;
* the April 1999 VA examination report; and
* the testimony of the Veteran and his spouse regarding chronicity of symptoms since service.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Schedule the Veteran for an appropriate VA examination regarding the claim for service connection for an acquired psychiatric disorder, to include depression.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

	(a) The examiner should provide an opinion as to whether is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder present during the period of this claim, to include depression, had its onset during active duty service or is related to any in-service disease, event, or injury.  In particular, the examiner must address the following:
* June 1978 Report of Medical History indicating the Veteran reported depression and excessive worry;
* June 1978 Service Treatment Records reflecting treatment for depression and excessive worry;
* February 1987 Report of Medical History indicating the Veteran reported trouble sleeping; and
* September 1998 Report of Medical History indicating the Veteran reported trouble sleeping.

	(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities caused any acquired psychiatric disorder, to include depression, present during the period of this claim?

	(c) If the answers to (a) and (b) are no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities aggravated (i.e., caused an increase in severity of) caused any acquired psychiatric disorder, to include depression, present during the period of this claim?

For both (b) and (c), the examiner must address the March 2008 VA treatment records indicating a diagnosis of mood disorder due to the Veteran's general medical conditions.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep impairment (i.e., a baseline) before onset of the aggravation.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  After completing the actions detailed above, readjudicate the claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


